Citation Nr: 1713482	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  07-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an upper back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran was scheduled for a hearing with the RO.  The
Veteran failed to appear and did not request to reschedule the hearing.  As such, his hearing request is deemed to have been withdrawn.

In February 2009, September 2011, and December 2014, the Board remanded the appeal for additional development.  The case has since returned to the Board.

Subsequent to a February 2015 supplemental statement of the case, the Veteran submitted a March 2015 letter making arguments to support his claim, and the RO obtained additional evidence related to another claim.  The Board finds that the evidence received after the February 2015 supplemental statement of the case is not pertinent to the issue on appeal and a waiver of consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. §  20.1304(c) (2016).


FINDING OF FACT

The Veteran's current upper back disability did not manifest in service or within the first post-service year, nor is such disability otherwise etiologically related to service.





CONCLUSION OF LAW

The criteria for an upper back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Board Remands

In February 2009, the Board remanded the claim, instructing the RO, in relevant part, to obtain disability records from the Social Security Administration (SSA) and to afford the Veteran a VA examination.  The RO obtained the SSA records, and the Veteran underwent a VA examination in June 2010.  

The Board again remanded the claim in September 2011, finding that the June 2010 VA examination was inadequate as the examiner failed to note in the examination report a post-service work injury suffered by the Veteran.  The Board instructed the RO to identify and obtain private treatment records and afford the Veteran a new VA examination.  The RO obtained the private treatment records, and the Veteran underwent another VA examination in October 2011.  

In December 2014, the Board again remanded the claim, finding that the October 2011 VA examination failed to address the Veteran's history of post-service back injuries.  The Board instructed the RO to obtain outstanding treatment records,  afford the Veteran a new VA examination to determine the nature and likely etiology of his claimed upper back disability, and to readjudicate the claim after completing all indicated development.  The RO associated VA treatment records through April 2016 with the claims file, and afforded the Veteran a new VA examination in January 2015.  Subsequently, the RO readjudicated the issue on appeal in a February 2015 Supplemental Statement of the Case.  For these reasons, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
II.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice by letter in February 2006 and additional VCAA notice by letter in August 2006.  VA has satisfied its duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service personnel records, service treatment records, post-service VA and private treatment records, and lay evidence have been associated with the claims file.  Further, the Veteran was afforded VA examinations in June 2010, October 2011, and January 2015, all during the appeal period.  The January 2015 VA examination, in particular, is adequate as the examiner reviewed the claims file, took into account the available medical and lay evidence of record, and offered an opinion supported by rationale sufficient to allow the Board to render an informed decision.  

VA has satisfied its duty to assist.

III.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In evaluating service connection claims, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order to show a chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, along with sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

IV.  Factual Background

The Veteran is presently service connected for, among other things, spondylosis with disc bulge T11-L5 (claimed as low back injury).  He essentially contends that he has an upper back injury, separate from his service connected lower back injury, which resulted from an in-service fall from a height of 20 to 25 feet.  See September 2005 Claim (Veteran made separate service connection claims for the lower and upper back).  

Service personnel records show that the Veteran served for approximately 10 months in Vietnam.  The Veteran's April 1968 entrance examination was negative for back injuries or abnormalities.  An October 1970 clinical note shows complaints of lower back pain.  X-rays taken of the back were within normal limits and the impression was a sprained muscle.  His March 1971 exit examination was negative for back injuries or abnormalities.  There were no specific complaints, diagnoses, or treatment for the upper back in service.

For the first post-service year, March 1971 to March 1972, there are no records of complaints, diagnoses, or treatment of an upper back condition.

According to treatment records from Kaiser Permanente (Kaiser), the Veteran has a history of chronic low back pain dating back to August 1988, when he sought treatment for his back after reporting an industrial injury.  April 1997 X-rays showed degenerative changes in the lumbosacral spine with no mention of the thoracic spine.  A November 2002 MRI of the lumbar spine showed spondylosis with 1 or 2 mm disc bulge at 11-2, 2-3, 3-4, 4-5, no neural foraminal narrowing, facet joints within normal limits.  Testing of the thoracic spine was not indicated.
According to a November 1997 SSA disability report, the Veteran reported having a very bad back.  He described the physical activity involved in his then role as a supervisor in a factory, to include frequent bending and reaching, and frequently lifting/carrying objects up to 50 lbs. in weight, and occasionally as much as 100 lbs.  During a March 1998 SSA disability evaluation, the Veteran reported that in 1998 he hurt his back while on the job.  He reported that he worked until April 1997 but stopped because of back problems and stress.  X-rays showed evidence of previous trauma involving L2 with approximately 10% compression.  Degenerative arthritic changes with degenerative disc disease were shown at L1, L2 and L2, L3.  Testing of the thoracic spine was not indicated.

A June 2004 Kaiser pain clinic report noted that the Veteran had a 10-year history of low back pain and that the Veteran attributed the onset of his pain to his job, which required heavy lifting.

According to a June 2005 clinical note, the Veteran sought treatment for low back pain after running out of prescription pain killers.  He reported that the pain had been there for years since his work involved heavy weight lifting.

According to a December 2005 VA clinical note, the Veteran complained of chronic back pain and reported that pain medications are not helpful in controlling pain.  He reported suffering a gunshot wound to the chest in 1984 and a subsequent three week recovery in the hospital.  He also reported multiple injuries secondary to fights and being assaulted.  He reported being hit by a truck when he was five years old causing an open head injury on his forehead.  He denied residuals.  He reported being rear-ended in a motor vehicle accident with subsequent brief loss of consciousness.  He denied residuals.  

According to the June 2010 VA examination report, the Veteran reported that while on tower duty at a base in Vietnam he fell down about 20 feet and injured his back and neck.  He also claimed his duties while loading equipment contributed to his back and neck issues.  He reported constant sharp pain in his lower back and neck.  An imaging study found moderate degenerative joint disease in the cervical spine with marginal osteophytosis C5-C6-C7.  The Veteran was diagnosed with moderate hypertrophic degenerative joint disease of the lumbar spine and moderate degenerative joint disease of the cervical spine.  A diagnosis for the thoracic spine was not indicated.  The examiner stated that he was unable to provide an opinion on whether the Veteran's back condition was related to service without resort to mere speculation.  The examiner reached this conclusion as he was able to find only one record during the Veteran's service where he was treated for lower back pain.  The X-rays at the time were stated to be normal.  Based on no other further evidence, he was unable to resolve this issue on whether the Veteran's current back condition is related to his military service without resorting to mere speculation.

According to the October 2011 VA examination report, the Veteran reported that sometime in 1970 he was stationed on a 50 foot perimeter tower acting as a sniper.  His unit was engaging the enemy and he had to climb down the ladder.  He made it halfway before falling.  He reported that he did not receive a separation exam and he was denied treatment from the VA in 1971 because he had a temporary DD214.  He did not seek treatment anywhere else due to his limited means at the time.  He denied any trauma to his back other than what occurred in Vietnam.  An imaging study showed arthritis in the thoracolumbar spine.  The examiner opined that the Veteran's upper back disability was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner cited multiple photographs in the claims file of the tower the Veteran fell from, along with the Veteran's DD215 confirming military service in Vietnam with a bronze star, and reasoned that the Veteran's mechanism of injury is a sufficient enough of a trauma to cause his current back condition.  

According to the January 2015 VA examination report, a diagnosis of degenerative arthritis of the thoracolumbar spine was confirmed by imaging studies.  The examiner noted the Veteran's reports that in 1971 he was engaging with the enemy while stationed on a 50 foot tower.  He attempted to escape and fell from the ladder approximately 25 feet, sustaining an injury to the spine.  The Veteran also reported his current symptoms as constant daily pain in the mid-back region that is not relieved by pain medication.  The examiner performed a thorough physical examination of the Veteran and opined that the Veteran's upper back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that although there is a complaint of lower back pain in October 3, 1971, service treatment records do not show complaints for an upper back injury, and that post-service treatment records show multiple visits and treatment requests for low back pain, but no requests for treatment or complaint of thoracic spine injury or pain.  (The Board observes that the examiner most likely meant October 3, 1971 as that is the date of the STR reflecting a complaint of lower back pain).  The examiner also cited to SSA records noting the Veteran's report of a back injury in 1988, and further reasoned, "Veteran has been evaluated by orthopedics many times for low back or knee pain-no complaints of thoracic spine pain found in medical treatment record."  

V.  Analysis

The evidence establishes that the Veteran has a present upper back disability, namely arthritis of the thoracolumbar spine-a chronic condition as defined under 38 C.F.R. § 3.309.  Therefore, the first of the three requirements for service connection outlined in the Shedden case have been met.  381 F.3d at 1167 (Fed. Cir. 2004).  However, the greater weight of the competent and probative evidence is against a finding that the Veteran's upper back disability first manifested in service or within the first post-service year, or that such disability is otherwise related to service.

The service treatment records are negative for complaints, treatment, or diagnosis of an upper back disability.  The evidence is more suggestive of a potential lower back disability, for which the Veteran is already service connected.

Furthermore, there is no objective evidence to demonstrate that the Veteran's upper back disability manifested within one year from leaving service, or that there was continuity of symptomatology since service.  The Veteran's exit exam was negative for any condition related to the upper back.  There is no objective evidence that the Veteran sought treatment, either from VA or another provider, within the first post-service year.  Nevertheless, the first documented post-service complaint of a lower back condition is the Kaiser record from 1988-sixteen years after leaving service-where the Veteran sought treatment for his back after reporting a post-service industrial injury.  Furthermore, the first objective evidence of an upper back disability appears in the October 2011 VA examination, where X-rays revealed arthritis in the thoracolumbar spine.  Thus, the evidence does not show manifestations of a chronic upper back disability within the first post-service year, nor does it show continuity of symptomatology from March 1971 on.  To the extent that the Veteran is contending he has had upper back pain since leaving service, the Board finds the objective evidence of record as detailed above more probative than his recollection.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

Further, the evidence is also against a finding of a nexus between the Veteran's present upper back disability and an injury or disease incurred in or aggravated by service.

The June 2010 VA examiner stated he was unable to provide an opinion on whether the Veteran's back condition was related to service without resort to mere speculation.  The Board finds the June 2010 VA examination report to be credible as it was prepared by a medical professional who possesses the knowledge, education, and experience necessary to assess and opine upon the nature and etiology of medical conditions.  This examination report is of decreased probative value, however, as the examiner did not give an adequate rationale for his opinion that it would be speculative to opine on the relationship between the Veteran's back condition and his active service, nor did the examiner address the Veteran's post-service history of work-related back pain and injury.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (A speculative medical opinion is inadequate if the examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge).

The October 2011 VA examination report included the examiner's opinion that the Veteran's upper back disability was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The Board finds this examination report to be credible as it was prepared by a medical professional who possesses the knowledge, education, and experience necessary to assess and opine upon the nature and etiology of medical conditions.  The Board gives this examination report decreased probative value, however, as the examiner did not address the Veteran's service treatment records or post-service history of work-related back pain and injury.  The Board finds it significant that the objective evidence of record contradicts the VA examiner's opinion, which is largely based on the Veteran's reported history of an in-service injury.  As noted above, the Board finds the objective evidence of record more probative than the Veteran's recollection of an in-service injury, to include the lack of complaints or treatment for an upper back disability in the service treatment records, and the lack of post-service complaints or treatment for an upper back disability until many years after the Veteran's separation from service.  Accordingly, the October 2011 VA opinion is afforded little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (A medical opinion based on an inaccurate factual premise has little probative value). 

On the contrary, the Board affords the January 2015 VA examiner's opinion great probative value.  This report is also credible as it too was prepared by a medical professional who possesses the knowledge, education, and experience necessary to assess and opine upon the nature and etiology of medical conditions.  This examination report is highly probative, and it outweighs the October 2011 VA examination report, as the examiner based the opinion on the objective evidence of record, to include the lack of in-service complaints or treatment for upper back pain and the Veteran's post-service history of work-related back pain and injury.  The examiner specifically took this objective history into account in concluding that the Veteran's upper back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (The probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion).

The January 2015 examiner reasoned that although there is a complaint of lower back pain in October 1970, service treatment records do not show complaints for an upper back injury.  Post-service treatment records show multiple visits and treatment requests for low back pain, but no requests for treatment or complaint of thoracic spine injury or pain.  The examiner also cited SSA records noting the Veteran's report of a back injury in 1988, and further reasoned that although the Veteran had been evaluated by orthopedics many times for low back or knee pain, there were no complaints of thoracic spine pain found in treatment records.  

Therefore, the evidence does not show a nexus between the Veteran's current upper back disability and an in-service incurrence or aggravation of a disease.  To the extent that the Veteran is asserting that his upper back disability is directly related to his military service, he is not competent to provide such an opinion as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As discussed above, the Board assigns greater probative value to the January 2015 VA opinion, which is medical evidence prepared by neutral, skilled medical professional after examination of the Veteran and with consideration of the medical history and medical record.  For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an upper back disability.  Therefore, the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an upper back disability is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


